Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 5, 2021

                                        No. 04-21-00375-CR

                                      IN RE James LEGATE

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1998-CR-6480
                           The Honorable Jennifer Pena, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

           Relator's Motion for Rehearing is hereby DENIED.

           It is so ORDERED on November 5, 2021.
                                                              PER CURIAM



           ATTESTED TO: ________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT